Case 2:18-cv-00505-JRG Document 38-1 Filed 04/25/19 Page 1 of 4 PageID #: 3016




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 UNILOC 2017 LLC,
                                                   Civil Action No. 2:18-cv-00505-JRG
 Plaintiff,
                                                   JURY TRIAL DEMANDED
          v.

 CISCO SYSTEMS, INC.,

 Defendant.


                  DECLARATION OF ELIZABETH WEYL IN SUPPORT OF
              CISCO SYSTEMS, INC.’S MOTION TO TRANSFER VENUE TO THE
                  SOUTHERN DISTRICT OF NEW YORK PURSUANT TO A
              FORUM SELECTION CLAUSE IN A PRIOR LICENSE AGREEMENT

I, Elizabeth Weyl, hereby declare as follows:

         1.      I am an associate with Desmarais LLP, which represents Defendant Cisco Systems,

Inc. (“Cisco”) in the above-captioned action. I am admitted pro hac vice in the above-captioned

action, and I submit this declaration in support of Cisco’s motion to transfer venue to the Southern

District of New York. I declare the following statements are true to the best of my knowledge,

information, and belief, formed after a reasonable inquiry under the circumstances.


         2.      Attached hereto as Exhibit 1 is a true and correct copy of the Bluetooth

Patent/Copyright License Agreement (“PCLA”) identified with bates BTSIG007-BTSIG014 as

produced by Bluetooth SIG, Inc. (“Bluetooth SIG”) in response to a third party subpoena from

Cisco.
Case 2:18-cv-00505-JRG Document 38-1 Filed 04/25/19 Page 2 of 4 PageID #: 3017




       3.     Attached hereto as Exhibit 2 is a true and correct copy of the Fourth Amended and

Restated Certification of Incorporation of Bluetooth SIG, Inc., downloaded from Bluetooth SIG’s

website www.bluetooth.com.


       4.     Attached hereto as Exhibit 3 is a true and correct copy of a screenshot from

Bluetooth SIG’s internal CRM database identifying membership information of Koninklijke

Philips N.V. and Cisco, identified with bates BTSIG001 as produced by Bluetooth SIG in response

to a third party subpoena from Cisco.


       5.     Attached hereto as Exhibit 4 is a true and correct copy of the Bylaws of Bluetooth

SIG, Inc., downloaded from Bluetooth SIG’s website www.bluetooth.com.


       6.     Attached hereto as Exhibit 5 is a true and correct copy of an Agreement and

Stipulation For Dismissal Of Action filed in Azure Networks, LLC v. CSR PLC, et al., Case

Number 6:11-CV-139-RWS-JDL, Docket Number 323, downloaded from PACER.


       7.     Attached hereto as Exhibit 6 is a true and correct copy of the assignment of U.S.

Patent No. 6,664,891 from the inventors to Koninklijke Philips Electronics N.V., as produced by

Plaintiff with bates UNI-C-505_0000372- UNI-C-505_0000373.


       8.     Attached hereto as Exhibit 7 is a true and correct copy of the assignment of U.S.

Patent No. 6,664,891 from Koninklijke Philips Electronics N.V. to IPG Electronics 503 Limited,

as produced by Plaintiff with bates UNI-C-505_0000374- UNI-C-505_0000424.


       9.     Attached hereto as Exhibit 8 is a true and correct copy of the assignment of U.S.

Patent No. 6,285,892 from the inventor to Philips Electronics North America Corporation, as

produced by Plaintiff with bates UNI-C-505_0000546- UNI-C-505_0000547.


                                              2
Case 2:18-cv-00505-JRG Document 38-1 Filed 04/25/19 Page 3 of 4 PageID #: 3018




         10.   Attached hereto as Exhibit 9 is a true and correct copy of the assignment of U.S.

Patent No. 6,285,892 from Philips Electronics North America Corporation to IPG Electronics 503

Limited, as produced by Plaintiff with bates UNI-C-505_0000425-UNI-C-505_0000435.


         11.   Attached hereto as Exhibit 10 is a true and correct copy of Plaintiff’s Disclosure of

Asserted Claims and Infringement Contentions Against Cisco, served on March 4, 2019.


         12.   Attached hereto as Exhibit 11 is a true and correct copy of the Specification of the

Bluetooth System, Version 4.0.


         13.   Attached hereto as Exhibit 12 is a true and correct copy of a printout of the entity

information for Cisco from the New York State Department of State, Division of Corporations,

Search         Our        Corporation          and        Business          Entity        Database

(https://appext20.dos.ny.gov/corp_public/corpsearch.entity_search_entry).


         14.   Attached hereto as Exhibit 13 is a true and correct copy of a printout from cisco.com

of Cisco’s Customer Experience Centers.


         15.   Attached hereto as Exhibit 14 is a true and correct copy of Uniloc 2017 LLC’s

Application to Register a Foreign Limited Liability Company, downloaded from the California

Secretary of State’s Business Search website (https://businesssearch.sos.ca.gov/).


         16.   Attached hereto as Exhibit 15 is a true and correct copy of a printout from the Texas

Comptroller of Public Accounts, Taxable Entity Search (https://mycpa.cpa.state.tx.us/coa/) of the

results from searching for “Uniloc”.




                                                 3
Case 2:18-cv-00505-JRG Document 38-1 Filed 04/25/19 Page 4 of 4 PageID #: 3019




       17.    Attached hereto as Exhibit 16 is a true and correct copy of a printout from the State

of    Delaware,      Department      of     State:       Division     of    Corporation    website

(https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx) of entity details for Uniloc

2017 LLC.


       18.    Attached hereto as Exhibit 17 is a true and correct copy of a printout from the State

of    Delaware,      Department      of     State:       Division     of    Corporation    website

(https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx) of entity details for CF

Uniloc Holdings LLC.


       19.    Attached hereto as Exhibit 18 is a true and correct copy of an agreement between

Koninklijke Philips Electronics N.V., IPG Electronics 503 Limited, and Coller International

Partners V-A L.P., identified with bates PHILIPS0000001-PHILIPS0000053 produced by Philips

North America LLC.


       I declare under penalty of perjury that the foregoing is true and correct.


       Executed on April 24, 2019 in New York, New York.

                                             By:       /s/ Elizabeth Weyl
                                                       Elizabeth Weyl




                                                   4
